DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/22 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  in view of Chang et al. (US 2007/0135789; hereinafter Chang).
 Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to methods of treating pain in a patient, involving the use of CT images to analyze the nasal/sinus region of the patient, in order to determine the source of the pain.  Furthermore, the instant invention does not specifically claim “determining if the headache pain is a migraine pain condition or pain from another medical condition”, however, it would have been obvious to determine if the headache pain is migraine pain as taught by Chang, in order to effectively and accurately diagnose the patient before performing a surgical procedure.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-24 and 26-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schildkraut et al. (US 2014/0330115; hereinafter Schildkraut) in view of Chang et al. (US 2007/0135789; hereinafter Chang).


Schildkraut also shows the specific nasal/sinus area comprises the maxillary sinus, an ethmoid sinus between the eyes, a frontal sinus, a sphenoid sinus, and an area surrounding a septum (paranasal sinus region, [0028]; highlight paranasal sinus regions, for example the right sphenoid sinus; [0034]); determining a root cause nasal condition in the root cause nasal location that is causing the patient's pain comprises identifying a point of contact between a turbinate in the root cause nasal location that is making contact with adjacent structures (as a 3D CT image of the paranasal sinus region is acquired [0032], and as the paranasal sinus region includes the turbinates [0028], and as the paranasal sinus region is examined to identify areas of impeded drainage and constriction [0034], and as the system can identify specific features such as septal deviations for sinus surgery [0051], the system/method of Schildkraut is considered to encompass this claim limitation as Schildkraut teaches identifying the specific structures of the paranasal sinus region which are impeding flow on a CT image, and the specific structures would encompass the turbinate and its physical points of contact); determining a root cause nasal condition in the root cause nasal location that is causing the patient's migraine pain comprises identifying a turbinate that is oversized or irregularly shaped compared to a normal size or shaped turbinate (as a 
Schildkraut fails to show treating headache pain, and thus Schildkraut fails to show determining if a patient's pain is a migraine pain condition or pain from another medical condition; determining an anatomical location of the determined migraine pain condition; correlating the determined anatomical location of the migraine pain condition to a root cause nasal/sinus location; surgically modifying the turbinate to no longer contact the adjacent structure.
Chang discloses sinus treatment techniques.  Chang teaches determining if a patient's pain is a migraine pain condition or pain from another medical condition (patients who suffer from sinusitis experience symptoms including headache, which is considered a migraine pain condition; [0006]-[0008]); determining an anatomical location of the determined migraine pain condition (pain in head, face; [0006]-[0008]); correlating the determined anatomical location of the migraine pain condition to a root cause nasal/sinus location (facial pain corresponding with nasal/sinus facial locations; [0006]-[0008]); surgically modifying the nasal or sinus location to eliminate pain ([0149]-[0150], [0157]).
Chang also teaches determining if a patient's pain is a migraine pain condition or pain from another medical condition comprises an extensive history and physical examination (physical symptoms identified for treatment, [0006]-[0011]); determining an 
Schildkraut discloses analysis of the sinus cavities for consideration during sinus surgery ([0051]) but fails to explicitly recite the reason giving for performing the surgery (the patient’s condition/pain).  However, Chang teaches that sinus surgery procedures are well known in the art, and are used to treat patient’s headaches and facial pain ([0006]-[0008]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schildkraut to treat migraine headache pain and to associate the pain with a corresponding nasal or sinus location as taught by Chang, in order to effectively diagnose and treat a given patient’s sinus related complaint/condition.

Response to Arguments
Applicant's arguments filed 2/2/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the examiner maintains that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Schildkraut to treat headache pain and to associate the pain with a corresponding nasal or sinus location as taught by Chang, in order to effectively diagnose and treat a given patient’s sinus related complaint/condition.
While Schildkraut describes surgical planning, Schildkraut does not describe the surgical intervention itself.  However, it is well understood that surgical planning leads to the surgical intervention, and while Schildkraut may stop short of describing the surgery itself, it would be within the level of ordinary skill in the art after planning the surgery, to perform the actual steps of the surgery.  While many references would describe this general concept, Chang is provided to illustrate that the surgical modification may be performed specifically in view of headache/migraine pain diagnostic data.

selecting the surgical modification of the root cause nasal or sinus location by comparing CT scan datum of the viable candidate with normal configuration datum of normal root cause nasal or sinus locations and comparing matches of possible surgical modifications for a plurality of possible medical treatment plans with a greatest number of matches for treating the root cause nasal or sinus condition as the surgical modification to implement (fitting the atlas represents comparing the patient’s tissue to a normal configuration, and the user is then able to determine which surgical modifications to perform in order to affect the treatment such as by locating septal deviations to be surgically modified and the presence of various cells which affect mucus drainage and need to be considered during surgery; each septal deviation, presence of the cells, or other anatomical mismatch to the atlas represents a potential surgical modification to implement; [0051]).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JONATHAN CWERN/Primary Examiner, Art Unit 3793